DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.

Response to Amendment
	The amendment filed 4/25/22 has been accepted and entered. Accordingly, claims 1, 8-13, and 18-20 are amended and claims 7 and 14 are canceled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative Phillip Articola on May 3, 2022.  Claim 11 has been amended as follows:

11. (Currently Amended) A method for parking assistance, comprising steps of: 
analyzing, by a control unit, an image captured through at least one camera sensor installed in a vehicle to recognize a space and an object in a parking lot by matching a detailed parking lot map to the object; 
searching for, by the control unit, an available parking space that is defined by at least one parking line by analyzing the image; 
outputting a parkinq path to the available parking space; 
not discovering the available parking space during the searching for the  available parking space;
searching for, by the control unit, a first empty space that is a first space without parking lines and large enough to park the vehicle; 
determining, by the control unit,  whether the vehicle obstructs a path of another vehicle when the vehicle is parked in the searched first empty space, based on the space and the object in the parking lot and the detailed lot map; 
responsive to the vehicle being determined to be able to be parked in the non-regular parking space, generating and outputting, by the control unit, a parking path to the available parking space to assist a driver in parking the vehicle or controlling operation of a steering device and  acceleration/ deceleration device to perform autonomous parking into the non-regular parking space; 
responsive to determining that the vehicle obstructs the path of another vehicle, recognizing, by the control unit, the searched first empty space as the available parking space; and 
responsive to determining that the vehicle does not obstruct[[s]] the path of another vehicle, searching for, by the control unit, other available parking space that is defined by at least one parking line or a second empty space that is a second space without parking lines and large enough to park the vehicle.  

Claim Rejections - 35 USC § 101
The rejection of claims 1-6 and 9, 11-17 and 19-21 under 35 U.S.C. § 101 are withdrawn as a result of the amendment. 


Claim Interpretation and Contingent Limitations
The interpretation of claims 9, 11-14 and 19 as containing conditional limitations has been withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112
The rejections of claims 12-14, 19 and 21 under 112(a), (b) and (d) has been withdrawn as a result of the amendment. 
Allowable Subject Matter
Claims 1-6, 8-13, and 15-22 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of a “parking assistance apparatus, comprising: 
a camera sensor installed in a vehicle; 
a control unit configured to 
analyze an image obtained through the camera sensor to recognize a space and an object in a parking lot by matching a detailed parking lot map to the object, 
search for an available parking space that is defined by at least one parking line by calculating a parking region on the basis of recognized space and object information, and
 output a parking path to the available parking space; and 
a storage unit configured to store the detailed parking lot map for recognizing the space and object, wherein the control unit is further configured to: 
determine that there is no available parking space; 
search for a first empty space that is a first space without parking lines and large enough to park the vehicle, 
 determine whether the vehicle obstructs a path of another vehicle when the vehicle is parked in the searched first empty space, based on the space and the object in a parking lot and the detailed parking lot map; 
responsive to determining that the vehicle obstructs the path of another vehicle, recognize the searched first empty space as the available parking space; and 
responsive to determining that the vehicle does not obstruct the path of another vehicle, search for another available parking space that is defined by at least one parking line or a second empty space that is a second space without parking lines and large enough to park the vehicle” as recited in claim 1 and similarly recited in independent claims 11 and 20. 
With respect to claims the best prior art, Sakano, teaches a parking assistance apparatus (¶ 27 automatic parking system), comprising: a camera sensor installed in a vehicle (¶ 31 “image photographed by the camera 102”), a control unit configured to analyze an image obtained through the camera sensor to recognize a space and an object in a parking lot by matching a detailed parking lot map to the object, (parking lot point cloud 124A in storage unit 124 and camera 102 input to calculation unit 121, FIG. 1; FIG. 2 parking region, landmark; s624 matching a parking lot point cloud and local periphery information, FIG. 5; FIG. 6; FIG. 13 solid line parking lot point cloud (detailed parking lot map) compared with dashed line camera image input; FIG. 16 A and B; FIG. 18;  ¶¶ 110-112 parking lot point cloud 124A stored in storage unit 124 beforehand . . . local periphery information is generated from outputs from camera 102; ¶ 144 “in-vehicle processing apparatus 120 performs matching processing to calculate the correspondence relationship between the local periphery information 122B and the parking lot point cloud 124A”; ¶ 134-136 “parking lot data . . . obstacles such as walls, pillars . . . identification of the individual landmarks together with the parking lot point cloud . . . parking frames, road surface paint, curbstones, guardrails, walls”); determine a parking space that is defined by at least one parking line by calculating a parking region on the basis of recognized space and object information (¶37 “A landmark is an object having a feature that can be identified by a sensor, such as a parking frame line”; ¶ 38 “detect a plurality of candidate parking frames, and in a case where an interval between candidate parking frames is substantially in agreement with a second predetermined distance, that is, an interval between white lines of the parking frame, the candidates are detected as parking frames”; FIG. 7 start automatic parking, self-position estimation, generate route to parking position, ¶ 45; ¶ 84; ¶ 96 “FIG. 8(a) represent parking frames indicated in road surface paint, and a hatched parking frame 903 indicates a parking region of the vehicle 1 (region to be a parking position at completion of parking; ¶ 77 “similar solution is searched for using translation by a width of the parking frame from the acquired solution, for example, reliability is judged to be low in a case where there are about the same number of points with corresponding point errors within a certain range”) and output a path to the available parking space (FIG. 7 automatic parking, s662 generate route to parking position). 
However Sakano operates in a fundamentally different manner than the limitations of the independent claims.  The above cited claim limitations require a highly detailed series of processes to occur in a highly specific order.  For example, claim 1 requires 1) searching for an available parking space defined by at least one parking line, then 2) outputting a parking path to the available parking space defined by at least one parking line, then 3) determining that there is no available parking space with at least one parking line after outputting the parking path. Typically, in the prior art a parking path is not generated until after it is determined there is an available parking space. Then 4) searching for a first empty space that is a first space without parking lines and large enough to park the vehicle after determining there is no available parking space with at least one parking line, then 5) forecasting whether parking in the empty space without parking lines would obstruct the path of another vehicle if the vehicle parks in the empty space. In addition, 5) must be made using a stored detailed parking lot map. Typically in the prior art, empty spaces without at least one parking line are not accounted for in a detailed parking lot map. Then 6), after determining obstruction occurs, the system determines it is an available space. Typically in the prior art, obstructed areas are not determined as available parking. Then 7)  the system must determine obstruction does not occur and search for another available parking space that is defined by at least one parking line or a second empty space that is a second space without parking lines. Typically, in the prior art, if the parking system cannot find an available parking space defined by at least one line, and an empty space without obstruction is found, and that is large enough to park the vehicle, the parking system would not search for another space since no traditional parking spaces with lines are available.  
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in the independent claims absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667